       Case 1:20-cv-00484-JGK-DCF Document 47 Filed 06/19/20 Page 1 of 2
Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Bennet J. Moskowitz
bennet.moskowitz@troutman.com




June 19, 2020
VIA ECF

The Honorable Debra Freeman
United States District Court
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

Re:        Jane Doe v. Darren K. Indyke and Richard D. Kahn, in their capacities as
           executors of the Estate of Jefferey E. Epstein, and Ghislaine Maxwell,
           No. 1:20-cv-00484-JGK-DCF

Dear Judge Freeman:

       We represent Defendants Darren K. Indyke and Richard D. Kahn, as Co-Executors
of the Estate of Jefferey E. Epstein (the “Co-Executors”), in the above-referenced action.
Together with counsel for Plaintiff and pursuant to this Court’s Order dated April 1, 2020
(ECF Doc. 35), we submit this joint status report regarding discovery and settlement
discussions.

    I. Discovery

       On April 20, 2020, the parties served their initial interrogatories and requests for
production on each other. The parties served their responses and objections on June 3,
2020. The parties are working to set deposition dates, with Darren Indyke's deposition
already scheduled for August 7, 2020. The parties are also corresponding to resolve
any discovery disputes.

    II. Settlement Discussions

        As the Co-Executors recently advised the Court in another action, the Epstein
Victims’ Compensation Program (“Program”) has been established, with formal claims
accepted for the Program Administrator’s review starting on June 25, 2020. The Co-
Executors encourage Plaintiff to consider participating in the Program.
Plaintiff is currently considering whether or not she will be participating in the Program.



42536100
       Case 1:20-cv-00484-JGK-DCF Document 47 Filed 06/19/20 Page 2 of 2
June 19, 2020
Page 2




Respectfully submitted,

s/Bennet J. Moskowitz
Bennet J. Moskowitz




42536100
